PER CURIAM.
Writ granted in part.
In the Stelly case, relator sought production of his uninsured motorist carrier’s claims file relative to his demand for penalties and attorney fees under La.Rev.Stat. 22:658 because of the insurer's alleged arbitrary and capricious handling of his claim. The trial court issued a blanket denial of production, and the court of appeal denied supervisory writs.
In the Mouton case, relator sought production of her employer’s claims file regarding her demand for penalties and attorney fees under La.Rev.Stat. 23:1201.2 because of her employer’s alleged failure to timely pay workers’ compensation benefits. The trial court ordered the entire claims file produced for the court’s in camera inspection. The court of appeal reversed, finding that the files were not subject to blanket production and that the claimant must first identify the documents or types of documents which she seeks before any production or inspection can be ordered.
Some of the documents in these files are probably relevant to relators’ claims of arbitrariness and may therefore discoverable. La.Code Civ.Proc. art. 1422. However, the claimants must first describe, in general terms, the types of documents which they seek. Broussard v. State Farm Mutual Automobile Insurance Co., 519 So.2d 136 (La.1988). Furthermore, production of documents prepared by the adverse party in preparation for trial may be required only upon a showing that unfair prejudice, undue hardship or injustice will result from the denial of production. La.Code Civ. Proc. art. 1424; Hodges v. Southern Farm Bureau Casualty Insurance Co., 433 So.2d 125 (La.1983). Finally, “[t]he court shall not order the production or inspection of any part of the writing that reflects the mental impressions, conclusions, opinions, or theories of an attorney or expert.” La. Code Civ.Proc. art. 1424.
Accordingly, the cases are remanded to the trial court, and relators may renew their discovery requests by stating generally the types of documents that they seek and by showing prejudice, undue hardship or injustice from the denial of production. If the types of documents appear to be relevant to plaintiffs’ claims, the district courts should conduct in camera inspections of the claims files to determine the discoverability of the relevant documents.